Exhibit 10.32

NON-COMPETE, NON-SOLICIATION AND CONFIDENTIALITY AGREEMENT

This NON-COMPETE, NON-SOLICIATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is entered into as of [insert date] by and between The TDL Group
Corp., a Canadian corporation (together with any Successor thereto, the
“Company”), and [insert name] (“Executive”).

WITNESSETH:

[WHEREAS, Executive commenced employment with the Company on [insert date];]

WHEREAS, during the term of Executive’s employment with the Company, Executive
will receive access to competitively sensitive, confidential, proprietary and
trade secret information relating to the current and planned business of the
Company;

WHEREAS, the Company and Executive desire to make certain arrangements to
protect the value of such information to the Company during Executive’s
employment and following the termination of Executive’s employment with the
Company; and

[WHEREAS, Executive currently is a party to an Employment Agreement with the
Company dated as of November 2, 2010, as such agreement may have been amended
from time to time, that governs the terms and conditions of his employment (as
so amended, the “Original Agreement”) and Executive and the Company desire to
have the Original Agreement superseded by the terms of this Agreement.]

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

1. Employment; Amendment and Restatement of Original Agreement. Executive
acknowledges and agrees that nothing herein shall be construed as a guarantee of
continued employment for a specific period or under particular terms or
otherwise as having altered Executive’s employment-at-will status with the
Company. [Additionally, Executive acknowledges and agrees that this Agreement
shall serve as a complete amendment and restatement of the Original Agreement.
All terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.]

2. Restrictive Covenants. Each of the Company and Executive agrees that the
Executive will have a prominent role in the management of the business, and the
development of the goodwill of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that he will have access to and become familiar with or be exposed to
Confidential Information (as such term is defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. Executive agrees that Executive could cause grave harm to the Company
if Executive, among other things, worked for the Company’s competitors,
solicited the Company’s employees away from the Company or solicited the
Company’s franchisees upon the termination of Executive’s employment with the
Company or misappropriated or divulged the Company’s Confidential Information,
and that as such, the Company has legitimate business interests in protecting
its goodwill and Confidential Information, and these legitimate business
interests therefore justify the following restrictive covenants:



--------------------------------------------------------------------------------

(a) Confidentiality. Executive agrees that during Executive’s employment with
the Company and thereafter, Executive will not, directly or indirectly
(A) disclose any Confidential Information to any Person (other than, only with
respect to the period that Executive is employed by the Company, to an employee
or outside advisor of the Company who requires such information to perform his
or her duties for the Company), or (B) use any Confidential Information for
Executive’s own benefit or the benefit of any third party. “Confidential
Information” means confidential, proprietary or commercially sensitive
information relating to (Y) the Company or its Affiliates, or members of their
respective management or boards or (Z) any third parties who do business with
the Company or its Affiliates, including franchisees and suppliers. Confidential
Information includes, without limitation, marketing plans, business plans,
financial information and records, operation methods, personnel information,
drawings, designs, information regarding product development, other commercial
or business information and any other information not available to the public
generally. The foregoing obligation shall not apply to any Confidential
Information that has been previously disclosed to the public or is in the public
domain (other than by reason of a breach of Executive’s obligations to hold such
Confidential Information confidential). If Executive is required or requested by
a court or governmental agency to disclose Confidential Information, Executive
must notify the General Counsel of the Company of such disclosure obligation or
request no later than three (3) business days after Executive learns of such
obligation or request, and permit the Company to take all lawful steps it deems
appropriate to prevent or limit the required disclosure.

(b) Non-Competition. Executive agrees that during his employment with the
Company (the “Employment Period”), Executive shall devote all of his skill,
knowledge, commercial efforts and business time to the conscientious and good
faith performance of his duties and responsibilities to the Company to the best
of Executive’s ability and Executive shall not, directly or indirectly, be
employed by, render services for, engage in business with or serve as an agent
or consultant to any Person other than the Company. Executive further agrees
that during the Employment Period and for the one (1) year period following
Executive’s termination of employment with the Company, Executive shall not
directly or indirectly engage in any activities that are competitive with the
quick service restaurant business conducted by the Company, and Executive shall
not, directly or indirectly, become employed by, render services for, engage in
business with, serve as an agent or consultant to, or become a partner, member,
principal, stockholder or other owner of, any Person or entity that engages in
the quick serve restaurant business anywhere in the world, including any
franchisee of the Company or any if its Affiliates, provided that Executive
shall be permitted to hold a one percent (1%) or less interest in the equity or
debt securities of any publicly traded company. Executive’s duties and
responsibilities involve, and/or will affect, the operation and management of
the Company on a worldwide basis. Executive will obtain Confidential Information
that will affect the Company’s operations throughout the world. Accordingly,
Executive acknowledges that the Company has legitimate business interests in
requiring a worldwide geographic scope and application of this non-compete
provision, and agrees that this non-compete provision applies on a worldwide
basis.

(c) Non-Solicitation of Employees and Franchisees. During Employment Period and
for the one (1) year period following Executive’s termination of employment with
the Company, Executive shall not, directly or indirectly, by [himself] or
through any third party, whether on Executive’s own behalf or on behalf of any
other Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with the relationship of the Company or
any of its Affiliates with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the business of the Company
with any Person that is or was (during the last twelve (12) months of
Executive’s employment with the Company) (A) an employee of the Company or any
of its Affiliates, (B) engaged to provide services to the Company or any of its
Affiliates, including vendors who provide or have provided

 

2



--------------------------------------------------------------------------------

advertising, marketing or other services to the Company or any of its
Affiliates, or (C) a franchisee of the Company or any of its Affiliates.

3. Work Product. Executive agrees that all of Executive’s work product (created
solely or jointly with others, and including any intellectual property or moral
rights in such work product), given, disclosed, created, developed or prepared
in connection with Executive’s employment with the Company, whether ensuing
during or after the Employment Period (“Work Product”) shall exclusively vest in
and be the sole and exclusive property of the Company. In the event that any
such Work Product does not vest by operation of law in the Company, Executive
hereby irrevocably assigns, transfers and conveys to the Company, exclusively
and perpetually, all right, title and interest which Executive may have or
acquire in and to such Work Product throughout the world, including without
limitation any copyrights and patents, and the right to secure registrations,
renewals, reissues, and extensions thereof. The Company and its Affiliates or
their designees shall have the exclusive right to make full and complete use of,
and make changes to all Work Product without restrictions or liabilities of any
kind, and Executive shall not have the right to use any such materials, other
than within the legitimate scope and purpose of Executive’s employment with the
Company. Executive shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to all Work Product and any intellectual property rights therein
(including full cooperation in support of any Company applications for patents
and copyright or trademark registrations).

4. Compliance With Company Policies. During the Employment Period, Executive
shall be governed by and be subject to, and Executive hereby agrees to comply
with, all Company policies, procedures, rules and regulations applicable to
employees generally or to employees at Executive’s grade level, including
without limitation, the Restaurant Brands International Inc. Code of Business
Ethics and Conduct, in each case, as they may be amended from time to time in
the Company’s sole discretion (collectively, the “Policies”).

5. Data Protection & Privacy.

(a) Executive acknowledges that the Company, directly or through its Affiliates,
collects and processes data (including personal sensitive data and information
retained in email) relating to Executive. Executive hereby agrees to such
collection and processing and further agrees to execute the Company’s Employee
Consent to Collection and Processing of Personal Information, a copy of which is
attached to this Agreement as Attachment 1.

(b) To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during Executive’s employment with the Company. The Company will use this
right of access reasonably, but it is important that Executive is aware that all
communications and activities on Company equipment or premises cannot be
presumed to be private.

6. Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
Executive acknowledges and agrees that a breach by Executive of any of Section
2, 3, 4 or 5 is a material breach of this Agreement and that remedies at law may
be inadequate to protect the Company and its Affiliates in the event of such
breach, and, without prejudice to any other rights and remedies otherwise
available to the Company, Executive agrees to the granting of injunctive relief
in the Company’s favor in connection with any such breach or violation without
proof of irreparable harm, plus attorneys’ fees and costs to

 

3



--------------------------------------------------------------------------------

enforce these provisions. Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached.
All disputes not relating to any request or application for injunctive relief in
accordance with this Section 6 shall be resolved by arbitration in accordance
with Section 9(b).

7. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement[, including the Original Agreement,]
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.

8. Survival. The following Sections shall survive the termination of Executive’s
employment with the Company and of this Agreement: 2, 3, 5, 6, 7, 8 and 9.

9. Miscellaneous.

(a) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its Successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means).

(b) Arbitration. If any dispute or controversy arises relating to the Agreement,
Executive and the Company agree to seek to resolve the dispute or controversy
through arbitration. Each party to the dispute may serve notice on the other
party of its desire to resolve a particular dispute by arbitration. The parties
shall agree upon an arbitrator to be selected from The American Arbitration
Association’s list of arbitrators. In the event the parties cannot agree upon an
arbitrator within five days after receipt of the notice of intention to
arbitrate, the arbitrator will be appointed by ADR Chambers. The costs of the
arbitration shall be shared equally by the parties. The arbitration must proceed
expeditiously, and must be completed within six months of the date on which a
party referred the dispute or controversy to arbitration. The arbitration shall
be held in Oakville, Ontario and shall proceed in accordance with the provisions
of the Arbitration Act (Ontario). The parties agree that the laws of the
Province of Ontario and the laws of Canada applicable in the Province of Ontario
will be used to evaluate the matters at issue in the arbitration. The
arbitration shall not impair either party’s right to request injunctive or other
equitable relief in accordance with Section 6 of this Agreement.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable in the Province of Ontario.

(d) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be

 

4



--------------------------------------------------------------------------------

implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions.

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Canada or any other province, state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision. Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.

(f) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(A)  

If to the Company, to it at:

The TDL Group Corp.

225 Wyecroft Road

Oakville, Ontario L6K 3X7

Attention: Chief People Officer

  with a copy to:  

Restaurant Brands International Inc.

225 Wyecroft Road

Oakville, Ontario L6K 3X7

Attention: General Counsel

                    (B) if to Executive, to Executive’s residential address as
currently on file with the Company.    

(g) Acknowledgements. Executive acknowledges and agrees that (i) Executive has
had sufficient time to review and consider this Agreement thoroughly;
(ii) Executive has read and understands the terms of this Agreement and
Executive’s obligations hereunder; (iii) Executive has been given an opportunity
to obtain independent legal advice, or such other advice as Executive may
desire, concerning the interpretation and effect of this Agreement; and
(iv) this Agreement is entered into voluntarily and without any pressure.

(h) Voluntary Agreement; No Conflicts. Executive represents that Executive is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive or Executive’s properties or assets
may be bound.

(i) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

(j) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

5



--------------------------------------------------------------------------------

(kj) Employment Agreement. For the avoidance of doubt, this Agreement will
constitute an “employment agreement” as such term may be defined in any equity
award agreement issued in connection with the common stock of Restaurant Brands
International Inc. or any of its Affiliates.

(k) Certain other Definitions.

“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of any such Person.

“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

[THE TDL GROUP CORP.] By:       Name:   Title: Executive:       [insert name]

 

6



--------------------------------------------------------------------------------

ATTACHMENT 1

[THE TDL GROUP CORP.]

EMPLOYEE CONSENT TO COLLECTION

AND PROCESSING OF PERSONAL INFORMATION

Tim Hortons Inc. (“the Company”) has informed me that the Company collects and
processes my personal information only for legitimate human resource and
business reasons such as payroll administration, to fill employment positions,
maintaining accurate benefits records, meet governmental reporting requirements,
security, health and safety management, performance management, company network
access and authentication. I understand the Company will treat my personal data
as confidential and will not permit unauthorized access to this personal data. I
HEREBY CONSENT to the Company collecting and processing my personal information
for such human resource and business reasons.

I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company (currently located in Oakville, Ontario,
Canada), another subsidiary, an associated business entity or an agent of the
Company, located either in Canada, the United States or in another country, for
similar human resource and business reasons. I HEREBY CONSENT to such transfer
of my personal data outside the country in which I work to the corporate office
Canada or in the United States of America, another subsidiary or associated
business entity or agent for human resource management and business purposes.

I further understand the Company may from time-to-time transfer my personal
information to a third party, either in Canada, the United States or another
country, for processing the information for legitimate human resource and
business purposes. I HEREBY CONSENT to the transfer of my personal information
for such human resource purposes to a third party.

I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of Canada, the United
States and/or any other state or country in which I work. I HEREBY CONSENT to
the Company collecting and processing information regarding my race and/or
national origin for this purpose.

 

   

 

  (Executive’s Signature)    

 

  (Executive’s Name – Please Print)   Date:
_____________________________________

 

7